Dwight, J.
I think the motion must be denied. The judgment adjudicated that there was due to the plaintiff the sum of—— dollars, and directs that amount to be paid to her from the proceeds of the sale. There is no ambiguity in the terms of the decree. The term “ dollars” there used, meant only dollars in the present legal tender currency of the United States. If upon the facts of the case, the plaintiff was entitled to a greater sum, or to payment in a currency of a greater value, the error in the decree was a judicial one, and cannot be corrected on motion. (Hotaling agt. Marsh, 14 Abb., 161; Clark agt. Hall, 7 Paige, 38.2; N. Y. Ice Co. agt. N. W. Ins. Co., 32 Barb., 534; Barnard agt. Bruee, 21 How., 360.)
Motion denied with $10 costs.